Name: Council Regulation (EEC) No 1729/91 of 13 June 1991 fixing the aid for hemp seed for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/42 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1729/91 of 13 June 1991 fixing the aid for hemp seed for the 1991 /92 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3698 / 88 of 24 November 1988 laying down special measures for hemp seed ('), and in particular Article 1(1 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 1(1 ) of Regulation (EEC) No 3698 / 88 stipulates that aid for hemp seed is to be fixed annually at a level that is fair to producers , account being taken of the supply requirements of the Community . Whereas application of the abovementioned criteria gives the amount indicated below, HAS ADOPTED THIS REGULATION: Article 1 The aid for hemp seed for the 1991 /92 marketing year shall be ECU 24,59 per 100 kilograms. Article 2 The aid indicated in Article 1 shall apply to bulk seed that is of sound , genuine and merchantable quality . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 325 , 29 . 11 . 1988 , p. 2 . ( 2 ) OJ No C 104 , 19 . 4 . 1991 , p. 32 . ( 3 ) OJ No C 158 , 17 . 6 . 1991 . ( 4 ) OJ No C 159 , 17. 6 . 1991 .